Citation Nr: 0913127	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for myofacial pain and arthralgia for the period from June 
30, 2000, to March 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to June 
1987 and from March 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That decision granted service 
connection for myofacial pain and arthralgia and assigned a 
10 percent disability evaluation effective from June 30, 
2000.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2003, December 2005, April 2008, and August 2008.  The case 
has since been returned to the Board for appellate review.

A hearing was held on June 10, 2003, in Montgomery, Alabama , 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran due process.

The Board notes that the July 2002 rating decision currently 
on appeal granted service connection for myofacial pain and 
arthralgia and assigned a 10 percent disability evaluation 
effective from June 30, 2000.  The Veteran appealed that 
decision seeking a higher initial evaluation for the 
disability.  The case was referred to the Board for appellate 
review, and the issue was remanded in November 2003 and 
December 2005 for further development.  A rating decision 
dated in April 2007 subsequently increased the evaluation for 
myofacial pain and arthralgia to 40 percent effective from 
March 1, 2007.  As such, the Veteran was assigned a 10 
percent disability evaluation from June 30, 2000, to March 1, 
2007, and a 40 percent disability evaluation as of March 1, 
2007.  The RO indicated that a 40 percent disability 
evaluation represented maximum schedular rating available for 
fibromyalgia pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5025, and stated that the issue had been resolved in full.  
However, the Board notes that the Veteran has not been 
granted the maximum evaluation for the period between June 
30, 2000, and March 1, 2007.  Applicable law mandates that 
when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The Veteran has not withdrawn his appeal, and as such, the 
issue remains in appellate status.

The Board remanded the case again in April 2008 and August 
2008 so that the Veteran's local representative could review 
the claims file and submit any additional information, 
evidence, and/or argument.  The remands also indicated the RO 
should readjudicate the case and issue a SSOC if the benefits 
sought on appeal are not granted and send the Veteran a 
letter informing him that the issue is being certified and 
transferred to the Board for appellate review, which is a 
letter that ordinarily informs the Veteran of various 
procedural rights.  

Following the August 2008 remand, it appears that the claims 
file was forwarded to the Veteran's local representative for 
review.  However, a notation in the record indicates that the 
local representative stated that the case needed to be 
reviewed by the national representative instead.  The claims 
file does contain a written brief presentation submitted by 
the Veteran's national representative in March 2009.  
Nevertheless, the Board notes that the RO did not 
readjudicate the issue in a supplemental statement of the 
case (SSOC).  Nor has the RO sent a letter to the Veteran 
informing him that this issue is being certified and 
transferred to the Board for appellate review.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the case again in order to 
afford the Veteran due process of law.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

The case should be reviewed by the RO on 
the basis of additional evidence, if 
any.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is certified 
to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



